Citation Nr: 0216981	
Decision Date: 11/25/02    Archive Date: 12/04/02	

DOCKET NO.  00-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
left knee injury.

2.  Entitlement to service connection for defective hearing 
in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1961.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  Chronic residuals of left knee injury are not shown to 
have been present in service, or for a number of years 
thereafter, nor are they the result of any incident or 
incidents of the veteran's period of active military 
service.

2.  A chronic left ear hearing loss is not shown to have 
been present in service or for many years thereafter, or be 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of left knee injury were not incurred 
in or aggravated by active military service, nor may 
arthritis of the left knee be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

2.  Defective hearing in the left ear was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in that ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a service entrance examination conducted 
during the months from January to March 1957, the veteran 
gave a history of "ear, nose, or throat trouble."  Physical 
examination of the veteran's ears conducted at that time was 
within normal limits.  Hearing for the whispered voice was 
15/15 in each ear, and no pertinent diagnosis was noted.  

In a service clinical record of May 1960, it was noted that 
the veteran had stepped "in a wire" the previous day, 
injuring his left lower leg.  Physical examination revealed 
the presence of an abrasion-like wound of the veteran's left 
lower leg, in the area of the lateral tibia.  Treatment was 
with medication.  

A service clinical record dated in late August 1960 reveals 
that the veteran was seen at that time for a recurrence of 
right ear "flakiness," in conjunction with mild pain and 
tenderness.  On physical examination, the inner one-half of 
the veteran's external auditory canal was corrugated and 
roughened, with signs of a chronic fungal infection.  
Treatment was with medication.

An undated service audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
ear
-5(10)
-5(5)
-5(5)
5(15)
-10(-5)
0(10)
Left 
ear
0(15)
-10(0)
0(10)
10(20)
5(10)
10(20)

(The figures in parentheses are provided for data comparison 
purposes, and represent pure tone threshold levels as per 
ANSI-ISO standards, as opposed to ASA standards, as 
represented by the figures not in parentheses.)

Private records of hospitalization dated in late June 1968 
reveal that the veteran was seen at that time for problems 
associated with a swollen, painful left knee.  At the time 
of admission, the veteran stated that he had injured his 
left knee several years earlier in service while playing 
football.  According to the veteran, since that time, his 
left knee had "locked" on several occasions, but had always 
"unlocked."  His current left knee problems had resulted 
from a twisting of his left knee in a hen house 5 or 6 days 
earlier.  Currently, the veteran was walking with a flexion 
contracture, with a marked narrowing over the medial joint 
line.  There was no evidence of any instability, and 
radiographic studies of the left knee were within normal 
limits.  The pertinent diagnosis was meniscus tear, bucket 
handle, with locking.  During the veteran's hospitalization, 
he underwent a left medial meniscectomy.  The pertinent 
diagnosis noted at the time of discharge was tear in the 
left medial meniscus of the left knee.  

A private audiometric examination conducted in October 1990 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right 
ear
15
15
20
55
65
50
30
45
Left 
ear
10
20
30
70
90
85
95
85

The speech reception threshold in the veteran's right ear 
was 15 decibels, with speech discrimination ability of 76 
percent.  The speech reception threshold in the veteran's 
left ear was 35 decibels, with speech discrimination ability 
of 84 percent.

VA records covering the period from March to June 1999 show 
treatment during that time for various left knee problems.  
Radiographic studies conducted in March 1999 were consistent 
with degenerative joint disease of the left knee "to a 
considerable degree."  

During the course of VA outpatient treatment in early May 
1999, the veteran gave a history of degenerative joint 
disease of the knees, in particular, the left knee.  
According to the veteran, he sustained injury while in 
service in Germany.  The veteran stated that he did not 
desire a physical examination, but only wanted an orthopedic 
consultation for his knee problem "so that he could claim 
for SC compensation."  The clinical assessment was 
degenerative joint disease of the left knee "probably 
associated with injury."

In July 1999, there was received the veteran's original 
claim for the residuals of left knee injury and defective 
hearing in the left ear. 

During the course of an RO hearing in May 2000, the veteran 
testified that, following his discharge from service, he had 
been exposed to "some noisy drills" while working for the 
Department of Highways.  The veteran additionally stated 
that, while in service, he had spent some considerable time 
on the flight line, exposed to the "high piercing sounds" of 
jets.  See Transcript, pp. 12-13.

In correspondence of May 2000, the veteran was informed that 
the Decision Review Officer had been unable to identify any 
of the persons he had mentioned during the course of his RO 
hearing.    

In a statement of August 2000, one of the veteran's former 
service colleagues indicated that, in August of 1960, while 
playing football, the veteran was struck from his blind 
side, causing his foot to dig into the turf, twisting his 
knee.  According to the veteran's former colleague, at that 
time, the veteran had to undergo surgery to repair the 
damage to his knee.

In a statement of September 2000, another of the veteran's 
former service colleagues wrote that, one Saturday afternoon 
in August 1960, he had witnessed the veteran being hit by 
one of his own teammates, following which the veteran "had 
to leave the game with an injury to his left knee."

In correspondence of November 2000, it was noted that no 
further treatment and/or service medical records could be 
located for the veteran.

In correspondence from the RO dated in December 2000, the 
veteran was informed as to what evidence was in the 
possession of the RO.  The veteran was additionally informed 
that an attempt had been made to locate certain persons he 
had identified, but that that attempt had proven 
unsuccessful.  At that time, it was requested that the 
veteran inform the RO if there were any additional treatment 
records which could be obtained showing treatment for the 
veteran's knee condition and hearing loss from the time of 
his discharge from service up to the present period.  The 
veteran was further informed that he should submit any other 
evidence that he felt would assist in the processing of his 
claim.

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002) and implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)), as those provisions 
redefine the obligations of VA with respect to the duty to 
assist, and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

However, as regards each of the issues on appeal, it is 
clear that the VA has met both its notification and duty to 
assist obligations under the VCAA and its implementing 
regulations.  Through the Statement of the Case and other 
documents, the veteran has been provided notice of the laws 
and regulations governing his claims, and the basis of the 
denial of each claim; hence, he has received notice of the 
information and evidence needed to support each claim and 
been afforded the opportunity to present such information 
and evidence.  Pertinent examination and treatment records 
have been associated with the claims file, and the veteran 
has been afforded the opportunity for a hearing.  Moreover, 
in various correspondence, the veteran was informed of the 
VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Because there 
is no indication that there is any pertinent evidence 
necessary for a fair adjudication of either claim that is 
available but absent from the record, the Board finds that 
the duty to further notify the veteran what evidence would 
be secured by the VA, and what evidence would be secured by 
the veteran, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
concludes that no further duty to notify or assist the 
veteran exists in this case.  

The veteran in this case seeks service connection for the 
residuals of left knee injury, as well as chronic left ear 
hearing loss.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, or osteoarthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

As regards the veteran's claim for service connection for 
the residuals of left knee injury, the Board notes that, 
while in service, the veteran received treatment for an 
apparent laceration of his left lower leg, there is no 
indication that, at any time during the veteran's period of 
active military service, he sustained injury to his left 
knee.  In point of fact, the earliest clinical indication of 
the presence of chronic left knee disability is revealed by 
private records of hospitalization dated in June1968, more 
than seven years following the veteran's discharge from 
service, at which time he received treatment in the form of 
surgery for a torn left medial meniscus.  While at the time 
of that surgery, the veteran gave a  history of an in-
service football injury to his left knee, service medical 
records (as noted above) make no mention of any such injury.  
Moreover, while in May 1999, the veteran received a clinical 
assessment of degenerative joint disease of the left knee 
"probably associated with injury," that assessment appears 
to be no more than a reiteration of the history provided by 
the veteran, which is entirely unsubstantiated by the 
objective clinical record.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board also notes that, to the 
extent the examiner's comment was intended as an opinion, as 
a medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

The Board also notes that statements by the veteran's former 
service colleagues to the effect that, while in service, the 
veteran sustained an injury to his left knee do not serve to 
provide competent evidence of a nexus between the veteran's 
current left knee problems (first persuasively demonstrated 
more than seven years following service discharge) and any 
incident or incidents of his period of active military 
service.  More to the point, neither the veteran, nor his 
former service colleagues, as lay persons without the 
appropriate medical training and expertise, are not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Based on the aforementioned, and in the absence of competent 
evidence of a nexus between the veteran's current left knee 
pathology and some incident or incidents of service, his 
claim for service connection for the residuals of left knee 
injury must be denied.

Turning to the issue of service connection for defective 
hearing in the left ear, the Board notes that, for the 
purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).

In the present case, service medical records do not 
demonstrate the existence of chronic defective hearing in 
the veteran's left ear.  While on service entrance 
examination during the months from January to March 1957, 
the veteran gave a history of ear, nose or throat trouble, a 
physical examination of the veteran's ears conducted at that 
time was within normal limits, as was the veteran's hearing.  
While in August 1960, the veteran was seen for problems 
associated with right ear "flakiness," there is no 
indication that, at that time, or for that matter, at any 
time during the veteran's period of active military service, 
he experienced problems with the hearing in his left ear.  
The earliest clinical indication of the presence of chronic 
left ear hearing loss is revealed by a private audiometric 
examination dated in October 1990, almost 30 years following 
the veteran's discharge from service.  

The Board has taken into consideration the veteran's 
testimony that, while in service, he was exposed to noise on 
a flight line, as well as further testimony regarding post-
service exposure to noise from heavy-duty drills.  However, 
in the absence of a competent medical opinion, the Board is 
unable to reasonably associate the veteran's current left 
ear hearing loss, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for chronic left ear hearing loss must be 
denied.

In reaching each of the above conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for the residuals of left knee injury is 
denied.

Service connection for defective hearing in the left ear is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

